

115 HR 6173 IH: To amend section 235 of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 to clarify the standards for family detention, and for other purposes.
U.S. House of Representatives
2018-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6173IN THE HOUSE OF REPRESENTATIVESJune 21, 2018Mr. Knight introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend section 235 of the William Wilberforce Trafficking Victims Protection Reauthorization Act
			 of 2008 to clarify the standards for family detention, and for other
			 purposes.
	
		1.Clarification of standards for family detention
 (a)In generalSection 235 of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8 U.S.C. 1232) is amended by adding at the end the following:
				
					(j)Construction
 (1)In generalNotwithstanding any other provision of law, judicial determination, consent decree, or settlement agreement, the detention of any alien child who is not an unaccompanied alien child shall be governed by sections 217, 235, 236, and 241 of the Immigration and Nationality Act (8 U.S.C. 1187, 1225, 1226, and 1231). There exists no presumption that an alien child who is not an unaccompanied alien child should not be detained, and all such determinations shall be in the discretion of the Secretary of Homeland Security.
 (2)Release of minors other than unaccompanied aliensIn no circumstances shall an alien minor who is not an unaccompanied alien child be released by the Secretary of Homeland Security other than to a parent or legal guardian.
 (3)Family detentionThe Secretary of Homeland Security shall— (A)maintain the care and custody of an alien, during the period during which the charges described in clause (i) are pending, who—
 (i)is charged only with a misdemeanor offense under section 275(a) of the Immigration and Nationality Act (8 U.S.C. 1325(a)); and
 (ii)entered the United States with the alien’s child who has not attained 18 years of age; and (B)detain the alien with the alien’s child..
 (b)Effective dateThe amendment made by subsection (a) shall take effect on the date of the enactment of this Act and shall apply to all actions that occur before, on, or after the date of the enactment of this Act.
 (c)Preemption of State licensing requirementsNotwithstanding any other provision of law, judicial determination, consent decree, or settlement agreement, no State may require that an immigration detention facility used to detain children who have not attained 18 years of age, or families consisting of one or more of such children and the parents or legal guardians of such children, that is located in that State, be licensed by the State or any political subdivision thereof.
 2.Authorization of appropriations for family detentionThere are authorized to be appropriated for family detention facilities $50,000,000 to the Department of Homeland Security—U.S. Customs and Border Protection—Procurement, Construction, and Improvements account.
		